

	

		III

		108th CONGRESS

		2d Session

		S. RES. 432

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2004

			Mr. Corzine (for

			 himself, Mr. Baucus,

			 Mr. Durbin, and Mr. Daschle) submitted the following resolution;

			 which was referred to the Committee on Finance

		

		RESOLUTION

		Expressing the sense of the Senate that

		  Congress should reject Social Security privatization proposals, including those

		  that require deep cuts in Social Security benefits, such as the proposals of

		  President Bush's Social Security Commission.

	

	

		Whereas Social Security is based on a promise to the

			 American people: if you work hard and contribute to Social Security, you will

			 be able to retire and live in dignity;

		Whereas Social Security is the primary source of income

			 for two-thirds of American seniors;

		Whereas Social Security benefits for retired workers

			 average only about $900 per month;

		Whereas $900 per month is insufficient to maintain a

			 decent standard of living in many parts of the United States, especially for

			 seniors with relatively high health care costs;

		Whereas in 2001, President George W. Bush created the

			 President’s Commission to Strengthen Social Security (referred to in this

			 resolution as the Bush Social Security Commission), naming as

			 Commission members only those who advocated Social Security privatization, and

			 mandating that the proposals put forward by the Commission include

			 privatization of Social Security;

		Whereas the Bush Social Security Commission produced

			 Social Security privatization proposals that required deep cuts in Social

			 Security benefits;

		Whereas the Bush Social Security Commission’s proposed

			 changes could reduce Social Security benefits to future retirees by as much as

			 46 percent;

		Whereas under the Bush Social Security Commission's

			 proposal, the cuts in Social Security benefits would apply to all seniors, not

			 just those seniors who choose to participate in privatized accounts;

		Whereas the cuts in Social Security benefits could be even

			 deeper if individuals do shift funds to privatized accounts;

		Whereas privatization advocates attempt to justify cuts in

			 Social Security benefits by pointing to future projected shortfalls in the

			 Social Security trust fund, but diversion of payroll tax revenues from the

			 trust fund into privatized accounts would substantially accelerate the date by

			 which the Social Security trust fund becomes insolvent;

		Whereas in order to avoid accelerating the insolvency of

			 the Social Security trust fund, the Bush Social Security Commission was forced

			 to propose that the Federal Government incur as much as $4,700,000,000,000 in

			 Federal debt (in today’s dollars) by 2041;

		Whereas in response to the Bush Social Security

			 Commission’s report, 50 members of the Senate wrote to President Bush, urging

			 him to reject the Commission’s proposed cuts in Social Security

			 benefits;

		Whereas the President has not complied with the request of

			 the Senators and instead has reiterated his intention to move toward the

			 privatization of Social Security; and

		Whereas the deep cuts in Social Security benefits proposed

			 by the Bush Social Security Commission could jeopardize the financial security

			 of millions of Americans: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that Congress should reject Social Security privatization proposals, including

			 those that require deep cuts in Social Security benefits, such as the proposals

			 of President Bush's Social Security Commission.

		

